Order, Supreme Court, New York County (Stuart Cohen, J.), entered June 19, 1995, which granted plaintiff's motion for summary judgment on the issue of liability, and order, same court and Justice, entered on or about November 15, 1995, which, inter alia, denied defendant’s motion for renewal, unanimously affirmed, without cost.
The affidavit of plaintiffs expert detailing the defects in defendant’s work was sufficient to demonstrate plaintiff s prima facie entitlement to judgment on its breach of contract claim, inasmuch as the expert had knowledge of the prior condition of the building based upon his review of the contract plans and specifications. Defendant’s opposition was insufficient to avoid summary judgment (see, Winegrad v New York Univ. Med. *110Ctr., 64 NY2d 851, 853). Defendant’s claimed need for discovery in order to oppose the motion is without merit in view of its inaction in failing to seek disclosure over the four years preceding plaintiff’s motion (see, Selznick v Ordan Corp., 202 AD2d 268, 269).
Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.